Citation Nr: 1708806	
Decision Date: 03/22/17    Archive Date: 04/03/17

DOCKET NO.  10-01 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUES

1.  Entitlement to ratings in excess of 20 percent and 40 percent for cervical spine disability, on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b)(1).

2.  Entitlement to an increased (compensable) rating for bilateral hearing loss, on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b)(1).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Rothstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to March 1991.

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2009 rating decision, in which the RO denied the Veteran's request to reopen a claim for service connection for Morton's neuroma of the left foot, as well as his claims for a rating in excess of 20 percent for cervical spine disability (characterized as cervical spine spondylosis) and for a compensable rating for bilateral hearing loss.  In July 2009, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in November 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in January 2010.

In August 2011, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

In October 2011, the Board remanded the claims on appeal to the RO, via the Appeals Management Center (AMC), in Washington, D.C., for further action, to include additional development of the evidence.  After taking further action, the RO/AMC continued to deny the Veteran's request to reopen a claim for service connection for Morton's neuroma of the left foot, as well as his claims for higher ratings for cervical spine disability and for bilateral hearing loss (as reflected in an August 2012 supplemental SOC (SSOC)), and returned these matters to the Board for further appellate consideration.

In November 2012, the Board granted the Veteran's request to reopen a claim for service connection for Morton's neuroma of the left foot, expanded the claim for a higher rating for bilateral hearing loss to include extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1), and remanded the reopened claim, along with the higher rating claims to the RO, via the AMC, for further action, to include additional development of the evidence.   

After taking further action, in a July 2013 rating decision, the RO/AMC granted service connection for left Morton's neuroma and assigned an initial 10 percent rating, effective October 20, 2008.  This action resolved the claim for service connection, and the Veteran did not appeal the assigned rating or effective date.  Accordingly, this issue is no longer on appeal.  Also in the July 2013 rating decision, the RO/AMC recharacterized the Veteran's cervical spine disability as intervertebral disc syndrome (IVDS) and partially granted the Veteran's claim for a higher rating for cervical spine disability, assigning a 40 percent rating, effective January 7, 2013 (the date of a VA examination).  As the Veteran was not granted the full benefit sought, the issue of higher ratings for cervical spine disability remained before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (a veteran is generally presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded).  

The Board notes that in the July 2013 rating decision, the RO/AMC also granted service connection for radiculopathy of the right upper extremity and for radiculopathy of the left upper extremity, both associated with IVDS, and assigned an initial 40 and 30 percent rating, respectively, effective January 7, 2013.  As the Veteran did not appeal the assigned ratings or effective dates, these issues are not on appeal.  The RO/AMC continued to deny higher ratings for cervical spine disability and bilateral hearing loss (as reflected in a July 2013 SSOC), and returned the matters to the Board for further appellate consideration.

In December 2013, the Board bifurcated the higher rating claims into schedular and extra-schedular components, and denied a schedular rating in excess of 20 percent for cervical spine disability, prior to January 7, 2013, a schedular rating in excess of 40 percent for cervical spine disability, from January 7, 2013, and an increased (compensable), schedular rating for bilateral hearing loss.  The Board then remanded the matters of higher, extra-schedular ratings for cervical spine disability and for bilateral hearing loss to the RO, via the AMC, for further action.  After taking further action, the RO/AMC denied higher extra-schedular ratings for cervical spine disability and for bilateral hearing loss (as reflected in a July 2014 SSOC), and returned these matters to the Board for further appellate consideration.  

In September 2014, the Board remanded to the agency of original jurisdiction (AOJ) the matters of higher, extra-schedular ratings for cervical spine disability and for bilateral hearing loss for further action.  After taking further action, the AOJ continued to deny higher extra-schedular ratings for cervical spine disability and for bilateral hearing loss (as reflected in a September 2015 SSOC), and returned these matters to the Board for further appellate consideration.

In November 2015, the Board again remanded to the AOJ the matters of higher, extra-schedular ratings for cervical spine disability and for bilateral hearing loss to the AOJ for further action.  After taking further action, the AOJ continued to deny higher extra-schedular ratings for cervical spine disability and for bilateral hearing loss (as reflected in an August 2016 SSOC), and returned these matters to the Board for further appellate consideration.

As for the matter of representation, the record reflects that the Veteran was previously represented by Disabled American Veterans (DAV), as reflected in a May 1991 VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative).  In June 2016, the Veteran submitted a VA Form 21-22 appointing Paralyzed Veterans of America, Inc. as his representative.  The Board recognizes the change in representation.  See 38 C.F.R. § 20.605 (2016).

This appeal is now fully being processed utilizing the Veterans Benefits Management System (VBMS) and Virtual VA, paperless, electronic claims processing systems.

Also, this appeal has been advanced on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2016).

For reasons expressed below, the remaining claims on appeal are, again, being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately, the Board finds that further action in this appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters.

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In addition, the United States Court of Appeals for Veterans Claims (Court) expressly held that the Board has the authority to review decisions by the Director of Compensation Service on extra-schedular ratings under 38 C.F.R. § 3.321(b)(1).  Kuppamala v. McDonald, 27 Vet. App. 447 (2015).  The Court also held that "[a]n inaccurate or incomplete decision from the Director frustrates [the Board's appellate] review," and "to allow for a proper review, the Board must have before it an actual decision complete with a statement of reasons or bases."  Id. at 455.  The Court further found that it was insufficient for the Director of Compensation Service to issue a decision that merely states a conclusion.  See id.  Rather, as with a decision by the RO, a decision by the Director of Compensation Service must "provide a statement of reasons for the decision and a summary of the evidence considered."  Id. at 456.

As previously mentioned, in November 2015, the Board remanded the matters of higher, extra-schedular ratings for cervical spine disability and for bilateral hearing loss for further action.  Specifically, the Board instructed the AOJ to refer the matters to the Director of Compensation and Pension Service (or his designee) pursuant to the provisions of 38 C.F.R. § 3.321(b)(1) for specific discussion of whether, in light of all medical and lay evidence, the schedular criteria are adequate to rate each disability, and if not, whether there is evidence of marked interference with employment.  

With regard to the higher rating claim for cervical spine disability, the Board instructed that the discussion from the Director of Compensation and Pension Service (or his designee) specifically include the following evidence: findings that the Veteran had trouble lifting his arms (as noted in the December 2009 VA treatment note, and the reports of February 2009 and January 2013 VA examinations); the February 2009 VA examiner's opinion that there was a significant effect on his employment; the January 2013 VA examiner's statement that the cervical spine disorder impacted the Veteran's ability to work because he had to change postures, could not lift files, had a stiff neck when at the computer, and the ability to turn his neck was limited when he drove; and the documentation of incapacitating episodes found in the January 2013 VA examination report.

With regard to the higher rating claim for bilateral hearing loss, the Board instructed that the discussion from the Director of Compensation and Pension Service (or his designee) specifically include the Veteran's assertions that his bilateral hearing loss negatively impacted his life and occupational functioning because he had difficulty hearing people speaking, must read lips to understand what others are saying, and must be talking with someone face-to-face in order to hear what they are saying.

In August 2016, an opinion by the Director of Compensation Service was provided, in which it was concluded that based on the totality of the evidence of record, there was "no evidence for extra-schedular entitlement in excess of 20 percent for cervical spine disability or hearing loss at 0 percent."  It was noted that the evidence had not shown the Veteran to be "unemployable under any circumstances."  The following facts regarding the February 2009 VA spine examination were noted: the Veteran asserted a history of neck injury with no hospitalizations; daily pain lasting minutes was reported as mild with no incapacitating episodes; the Veteran reported being self-employed as an office worker using computers; and functional impact was noted as decreased mobility with pain.  The following facts regarding the January 2013 VA cervical spine and audiological examinations were also noted: the Veteran asserted that he experienced incapacitating episodes due to neck pain causing work loss of four weeks but less than six; functional impact was noted as the Veteran changing posture frequently, unable to lift files without neck/shoulder pain, sitting at computer terminal stiffens neck, and wears a soft collar when driving and must turn his entire body to check for traffic rather than just turning his neck; audiological findings revealed mild hearing loss with 94 percent speech discrimination; and functional impact was that the Veteran had difficulty hearing in meetings.

In addition, it was also concluded that "[t]his case does not satisfy the criteria established by Thun v. Peake since there is no evidence of an exceptional case, frequent hospitalization or marked interference with employment, therefore extra-schedular consideration in not warranted."  It was indicated that pursuant to 38 C.F.R. § 4.71a, the rating schedule provides ample opportunity for an increased evaluation to 100 percent, noting that the Veteran asserted that he had daily pain lasting minutes, which progressed, to him being incapacitated in a 12-month period for about four weeks, and that the medical statements indicated that occupational activity would be difficult with no evidence of preclusion shown.  It was also indicated that pursuant to 38 C.F.R. § 4.85, Table VI, the rating schedule contemplates more severe conditions to a 100 percent level for hearing loss, and that the balance of symptoms are considered in the existing schedule and provides higher evaluation in accordance with 38 C.F.R. § 4.20, which makes it permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology, are closely analogous.  Moreover, it was noted that the record did not show evidence for an exceptional pattern of hearing pursuant to 38 C.F.R. § 4.86.

However, particularly regarding cervical spine disability, while an opinion was provided as to whether a rating in excess of 20 percent for cervical spine disability on an extra-schedular basis was warranted, no such opinion was provided for a rating in excess of 40 percent for cervical spine disability on an extra-schedular basis.  Moreover, while the opinion noted the January 2013 VA examiner's statement regarding the functional impact of the Veteran's cervical spine disability and the documentation of incapacitating episodes found on the January 2013 VA examination report, it did not include discussion of all the evidence noted in the November 2015 Board remand, as directed.  Specifically, the opinion did not include discussion of the findings that the Veteran has trouble lifting his arms (as noted in the December 2009 VA treatment notes, and the reports of February 2009 and January 2013 VA examinations) and the February 2009 VA examiner's opinion that there was a significant effect on the Veteran's employment.  

In addition, particularly regarding bilateral hearing loss, while the opinion noted that the January 2013 VA audiology examination recorded the Veteran's functional impact as having difficulty hearing in meetings, it did not specifically include discussion of all the Veteran's assertions that his bilateral hearing loss negatively impacted his life and occupational functioning noted in the November 2015 Board remand, as directed.  Specifically, the opinion did not include discussion of the Veteran's assertions that he must read lips to understand what others are saying, and that he must be talking with someone face-to-face in order to hear what they are saying.  

Moreover, with regard to both cervical spine disability and bilateral hearing loss, the opinion is conclusory without complete or clear reasoning and bases.  For instance, the opinion merely lists various pieces of evidence from the record, making it unclear what is being expressed regarding the import of these facts to the conclusions.  Additionally, it is unclear what symptoms were considered in the opinion regarding whether the schedular criteria are adequate to rate the disabilities at issue.  As such, it is unclear whether the opinion addresses all the symptoms the Veteran has alleged that each disability causes.  Furthermore, it is unclear whether the correct standard in determining whether there is evidence of marked interference with employment was applied.  In this regard, in the opinion, it is noted that the evidence has not shown the Veteran to be "unemployable under any circumstances."  However, in Thun v. Peake, 22 Vet. App. 111, 117 (2008), the Court found that the Board erred when requiring the veteran to show interference with "obtaining and retaining" employment (total disability rating based on individual unemployability (TDIU) standard), which is a higher standard than "marked interference with employment."

Under these circumstances, the Board must again remand the remaining matters on appeal for compliance with the prior remand directives.  In this regard, it is emphasized that the Board itself errs when it fails to ensure such compliance.  See Stegall, 11 Vet. App. at 271.

On remand, the AOJ must, again, refer the claims for higher ratings on appeal to VA's Director of Compensation Service (or his/her designee) for extra-schedular consideration, prior to adjudicating those matters.  Consideration of these matters must encompass all pertinent medical and lay evidence-to include that outlined above and in prior remands.  In addition, as noted in prior remands, the extra-schedular determination for each disability must include discussion of whether the applicable rating criteria are adequate to rate the disability, consistent with Thun, 22 Vet. App. at 115.  Also, if it is determined that the schedular criteria are not adequate, the correct standard when determining if there is "marked interference with employment" must be applied.  See id. at 117.  Moreover, particularly for the claim for higher ratings for cervical spine disability, extra-schedular consideration should include both a rating in excess of 20 percent, prior to January 7, 2013, and a rating in excess of 40 percent, from January 7, 2013.

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).   However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the remaining claims on appeal.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Pursuant to the provisions of 38 C.F.R. § 3.321(b)(1), refer to the Director of Compensation Service (or his/her designee) the matter of the Veteran's entitlement to any higher, extra-schedular rating(s) for service-connected cervical spine disability-i.e., a rating in excess of 20 percent, prior to January 7, 2013, and a rating in excess of 40 percent, from January 7, 2013-for consideration.  Specific discussion of whether, in light of all medical and lay evidence, the schedular criteria are adequate to rate the disability, and, if not, whether there is evidence of marked interference with employment, for the period prior to January 7, 2013 and for the period from January 7, 2013, should be requested, consistent with Thun, 22 Vet. App. at 115 and 117.

The Director of Compensation Service (or his/her designee) should specifically discuss the evidence noted herein above.  This includes findings that the Veteran had trouble lifting his arms (as noted in the December 2009 VA treatment note, and the reports of February 2009 and January 2013 VA spine examinations); the February 2009 VA examiner's opinion that the cervical spine disability had significant effects on the Veteran's employment; the January 2013 VA examiner's statement that the cervical spine disability impacted the Veteran's ability to work because he had to change postures, could not lift files, had a stiff neck when at the computer, and the ability to turn his neck was limited when he drove; and the documentation of incapacitating episodes found in the January 2013 VA cervical spine examination report.

A statement of reasons and a summary of the evidence considered should be provided, consistent with Kuppamala, 27 Vet. App. at 456.

2.  Pursuant to the provisions of 38 C.F.R. § 3.321(b)(1), refer to the Director of Compensation Service (or his/her designee) the matter of the Veteran's entitlement to a compensable, extra-schedular rating for service-connected bilateral hearing loss for consideration.  Specific discussion of whether, in light of all pertinent medical and lay evidence, the schedular criteria are adequate to rate the disability, and, if not, whether there is evidence of marked interference with employment, should be requested, consistent with Thun, 22 Vet. App. at 115 and 117.

The Director of Compensation Service (or his/her designee) should specifically discuss the Veteran's assertions that his bilateral hearing loss negatively impacted his life and occupational functioning because he had difficulty hearing people speaking, must read lips to understand what others are saying, and must be talking with someone face-to-face in order to hear what they are saying.

A summary of the evidence considered, and the reasons and bases for all determinations, must be provided, consistent with Kuppamala, 27 Vet. App. at 456.

3.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall, supra.

4.  After completing the requested action, and any additional notification and/or development deemed warranted, adjudicate the remaining claims for higher ratings for cervical spine disability and for bilateral hearing loss, each on an extra-schedular basis pursuant to 38 C.F.R. §3.321(b)(1), in light of all pertinent evidence and legal authority (to include the regulation and Thun, supra.).

5.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes discussion of 38 C.F.R. § 3.321(b)(1) and Thun, along with clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  The AOJ is reminded that this appeal has been advanced on the Board's docket.



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).

